FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForJune 23, 2015 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  The Royal Bank of Scotland Group plc - Result of Annual General Meeting 23 June 2015 Following the Annual General Meeting held today, The Royal Bank of Scotland Group plc announces the results of the poll vote for each resolution as follows. Resolutions 17, 19, 21 and 23 were passed as special resolutions. For % of votes cast Against % of votes cast Total votes cast as % of Voting Share Capital Withheld * Resolution 1 To receive the accounts for the year ended 31 December 2014 and the reports of the directors and auditors thereon Resolution 2 To approve the Annual Report on Remuneration in the Directors' Remuneration Report Resolution 3 To re-elect Philip Hampton as a director Resolution 4 To re-elect Ross McEwan as a director Resolution 5 To re-elect Ewen Stevenson as a director Resolution 6 To re-elect Sandy Crombie as a director Approval of Sandy Crombie's re-election by independent shareholders only Resolution 7 To re-elect Alison Davis as a director Approval of Alison Davis's re-election by independent shareholders only Resolution 8 To elect Howard Davies as a director Withdrawn Approval of Howard Davies's election by independent shareholders only Withdrawn Resolution 9 To re-elect Morten Friis as a director Approval of Morten Friis's re-election by independent shareholders only Resolution 10 To re-elect Robert Gillespie as a director Approval of Robert Gillespie's re-election by independent shareholders only Resolution 11 To re-elect Penny Hughes as a director Approval of Penny Hughes' re-election by independent shareholders only Resolution 12 To re-elect Brendan Nelson as a director Approval of Brendan Nelson's re-election by independent shareholders only Resolution 13 To re-elect Baroness Noakes as a director Approval of Baroness Noakes's re-election by independent shareholders only Resolution 14 To re-appoint Deloitte LLP as auditors Resolution 15 To authorise the Group Audit Committee to fix the remuneration of the auditors Resolution 16 To renew the directors' authority to allot securities Resolution 17 To renew the directors' authority to allot equity shares on a non pre-emptive basis Resolution 18 To authorise the directors to allot ordinary shares in the company or grant rights to subscribe for or to convert any security into ordinary shares in connection with the issue of Equity Convertible Notes Resolution 19 To authorise the directors to allot equity securities on a non pre-emptive basis in connection with the issue of Equity Convertible Notes Resolution 20 To authorise the directors' to allot preference shares Resolution 21 To permit the holding of General Meetings at 14 days' notice Resolution 22 To authorise political donations and expenditure by the Group in terms of Section 366 of the Companies Act 2006 Resolution 23 To authorise market purchases of ordinary shares Resolution 24 To approve the performance of the Resale Rights Agreement and the Registration Rights Agreement * A vote Withheld is not a vote in law and is not counted in the calculation of the proportion of votes "For" and "Against" a resolution. In accordance with the UK Listing Authority's listing rules, copies of resolutions that do not constitute ordinary business at an annual general meeting will shortly be available for inspection at the National Storage Mechanism which is located at: www.Hemscott.com/nsm.do As at 19 June 2015 (being the latest date by which shareholders who wanted to vote at the Annual General Meeting must have been entered on the company's Register of Members) the total number of voting rights in the company as at 19 June 2014 was 25,880,796,108. In relation to Resolution 24, on which HM Treasury were not permitted to vote, the total voting rights as at 19 June 2015 was 10,022,862,032. Contact RBS Media Centre +44 (0) Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
